Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the claims filed on 11 May 2021.
Claims 2, 5, 7-8, 12, 17 and 21 have been amended. 
Claims 1, 9-11, 15-16 and 20 are canceled. 
Claims 6, 14 and 19 were previously canceled. 
Claims 2-5, 7-8, 12-13, 17-18 and 21-23 have been examined and are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2021 has been entered.

Allowable Subject Matter
	Claims 2-5, 7-8, 12-13, 17-18 and 21-23 would be allowable for the reasons stated in the Office Action mailed on 12 February 2021, if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims. 
	 





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-13, 15-18 and 20-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG) test, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 2-5, 7-8 and 21-23 are directed to a method, claims and 12 and 13 are directed to a system, and claims 17-18 are directed to a product of manufacture.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of catalog entities.  Specifically, representative claim 2 recites the abstract idea of: 
processing a catalog; 
extracting, entities from the catalog; 
extracting, entity values from the catalog; 
enriching, the entities from the catalog; 
enriching, the entity values from the catalog, 
wherein enriching the entities and entity values includes: 
	receiving, a conversational input; 
detecting, based on the conversational input, relevant entities and relevant entity values, wherein the relevant entities and relevant entity values correspond to entities and entity values extracted from a catalog; 
identifying, based on the relevant entities and relevant entity values, a list of one or more matching products or services; 
displaying, the list of the one or more matching products or services; 
assessing, one or more attributes of the matching products or services for refinement, the assessing including
determining, a list of possible attributes of the one or more matching products or services; 
computing, the likelihoods for each of the possible attributes that user refinement of that attribute will lead to a user selection of one or more products or services, wherein the computing of likelihoods is based at least in part on interaction logs for one or more previous users of the catalog driven interactive conversational platform; and 
selecting, based on the likelihoods, one or more of the attributes as attribute refinement options; 
providing, the selected attribute refinement options;
	receiving, a user selection of one or more of the provided attribute refinement options; 
	identifying, by the computer, based on the relevant entities, the relevant entity values, and the user selected attribute refinement options, a revised list of one or more matching products or services. 

	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 2 recites the abstract idea of catalog entities as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since a user can access a catalog and catalog information by the means of conversation, and extracting data information such as entities and entity values from the conversation of the user (i.e., the customer). Thus, representative claim 1 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 2includes the additional elements of an application programming interface and a computer. These additional elements, individually and in combination, do not integrate the exception into the practical application because they are merely being used as a tool to perform the abstract idea. Claim 2 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 2 are recited and described in a generic manner and merely amounts to not more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  

Independent claims 12 and 17 are similar in nature to representative claim 2 and Step 2A, Prong 1 analysis is the same as above for representative claim 2.  It is noted that in independent claim 12 includes the additional elements of one or more computer readable storage media with program instructions collectively stored on the one or more computer readable storage media, and one or more processors configured to execute the program instructions, and independent claim 17 includes the additional element of program instructions executable by a computer. The Applicant’s specification does not provide any discussion or description of the additional elements in claims 12 and 17, as being anything other than generic elements. Thus, the claimed additional elements of claims 12 and 17 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claims 12 and 17 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claims 12 and 17, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claims 12 and 17 are ineligible. 
Dependent claims 3-5, 7-8, 21-23, 13 and 18, do not aid in the eligibility of the independent claims 2, 12 and 17, respectively.  The claims of 3-5, 7-8, 21-23, 13 and 18 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
The Examiner acknowledges that claim 22 include additional elements of a SQL/NO-SQL data-access, a true RESTful application programming interface, and an application programming interface wrapper, and claim 23 includes the additional element of a transforming wrapper. Applicant’s specification does not provide any discussion or description of the additional elements 
As such, claims 3-5, 7-8, 21-23, 13 and 18 are ineligible. 

Response to Arguments
With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 11 May 2021, have been fully considered but are not considered persuasive.
In response to the Applicant’s arguments found on page 11 of the remarks stating that “because the claims are directed toward enhancing a content of a catalog and because they do not include sales activities, they are not directed to an abstract idea” and “Claim 2 (as well as other independent claims) do not reference user, or a user purchasing anything,” the Examiner respectfully disagrees. The claims were analyzed under the 2019 PEG and under Step 2A, Prong 1, the claims do recite an abstract idea of catalog entities, as stated above. The Examiner acknowledges that although the claims do not specifically recite the activity of a user purchasing an item or merchandise, the claims do fall into the enumerated grouping of a method of organizing human activity and the activities that are recited in the claims are directed to a sales activity or behavior.  For example, the claims recite activities of enriching content of a catalog, detecting conversational input and relevant entities that are corresponding to entities and values that are extracted from the catalog, identifying a list of matching products or services, displaying the list of matching products or services to a user, assessing and determining attributes of the one more matching products, computing a likelihood that the attributes of the products will lead to a selection of one or more products, providing selected attribute refinement options, and then identifying a revised list of the one or more matching products or services. These activities would be recognized as activities that are directed to sales activities or behaviors even though the claim do not specifically recite a purchasing step. Therefore, the Examiner maintains that the claims recite an abstract idea. 
In response to the Applicant’s arguments found on page 13 of the remarks stating the claims clearly integrate any judicial exception found therein into a practical application” and on page 11 of the remarks stating that “The presently recited claim elements improve the catalog offerings to a user by enriching the catalog itself” and “the improvements to the technology of interactive conversational catalog selection system is enhancing the catalog for improved and/or more relevant results,” the Examiner respectfully disagrees. The claims were analyzed under Step 2A, Prong 2 of the 2019 PEG and the additional elements recited in the claims do not integrate the abstract idea into a practical application. The additional elements of an application programming interface and a computer, do not integrate the abstract idea into a practical application because they are merely used as a tool to perform the abstract idea.  For example, paragraph [0013] of the instant specification recites: 
FIG. 1 depicts a high-level block diagram of an example computer system 100 (e.g., a conversational platform device) that can be used in implementing one or more of the methods (such as methods 200 and 300 in accordance with FIGS. 2 and 3, respectively, as described infra), tools, and modules, and any related functions, described herein, in accordance with embodiments of the present disclosure. In some embodiments, the components of the computer system 100 can comprise one or more processors 102, a memory subsystem 120, a terminal interface 112, a storage interface 114, an I/O (Input/Output) device interface 116, and a network interface 118, all of which can be communicatively coupled, directly or indirectly, for inter- component communication via a memory bus 106, an I/O bus 108, and an I/O bus interface unit 110.

And further recites in paragraph [0014]: 

The computer system 100 can contain one or more general-purpose programmable central processing units (CPUs) 102A, 102B, 102C, and 102D (four CPUs are shown by way of example and should not be read as limiting to or requiring four CPUs), herein generically referred to as processor 102 or CPU 102. Any or all of the CPUs of CPU 102 can contain multiple processing cores in various embodiments.
computer and the application programming interface, the additional elements, such as the computer (i.e., the processor) are recited in a generic manner and are used as a tool to apply the abstract idea. Therefore, the Examiner maintains that the claims do not recite additional elements that would be sufficient to integrate that abstract idea into a practical application. 
Further, the October 2019 Update to Subject Matter Eligibility provided further guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an abstract idea for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 
1336. This is reflected in paragraphs [0011] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems regarding conclusions for a user in selecting a service or product from a catalog. Although the claims include computer technology such as the computer and the application programming interface, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving the existing technological process but are directed to improving the commercial task of catalog entities. The claimed process, while arguably resulting in a quicker conclusion for a user in selecting a product or service, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve catalog entities, e.g. commercial process. As such, the claims do not recite specific technological improvements. 
The Examiner acknowledges the Applicant’s remarks regarding Example 2 from the U.S. Patent and Trademark Office’s Subject Matter Eligibility Examples issued between December 16,  page 12 of the remarks stating “In Example 2, the inventor has addressed this problem of retaining control over customers during affiliate purchase transactions, by creating a system for co-marketing the ‘look and feel’ of the host web page with the product-related content information of the advertising merchant’s web page. In the inventor system, a customer who clicks on an advertising link on an advertising link is not transported from the hot web page to the merchant’s web page, but instead re-directed to a composite web page that combines product information associated with the selected item and visually perceptible elements of the host web page,” the Examiner respectfully disagrees. Example 2 was found eligible by the Federal Circuit in DDR Holdings, LLC v. Hotels.com et al., 113 USPQ2d 1097 (Fed. Cir. 2014). Specifically, claim 19 of Example 2 was found eligible because the claim recited a system that was “useful in outsource provider serving web pages offering commercial opportunities,” and was “directed to automatically generating and transmitting a web page in response to activation of a link using data identified with a source web page having certain visually perceptible elements” (see Subject Matter Eligibility Examples issued between December 16, 2014 and December 15, 2016). The courts determined that the claims did not recite an abstract idea because the claim did not “merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet” and further recited a technical solution because “the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in computer networks” (see DDR Holdings, LLC v. Hotels.com et al., 113 USPQ2d 1097 (Fed. Cir. 2014)).  
Unlike the claims in Example 2 and DDR Holdings, the present claims recite functions that could be performed outside of the Internet or computing networks. For example, the improvements DDR Holdings, the claims do “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations” and the claims in this case are not “necessarily rooted in computer technology in order to overcome a problem specifically arising in computer networks”.  Therefore, the Examiner maintains that the claims do not recite similar features of eligible claim 19 in Example 2. 
In response to the Applicant’s arguments found on pages 13-14 of the remarks stating the “The claims do not purport to monopolize any allegedly recited abstract idea found therein” and the “the claims are not ‘a drafting effort designed to monopolize the judicial exception,’” Examiner respectfully disagrees.  The Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand-alone test for eligibility.  Instead, questions of preemption are inherent in the two-part framework from the Alice/Mayo test.  As noted in the current rejection above, the Examiner has performed the analysis, under Step 2A, Prong 1 and 2, and Step 2B, of the 2019 PEG, and upon the completion of the analysis has found the claims to be ineligible. Therefore the Examiner maintains the 101 rejection.  

With respect to the rejections made under 35 U.S.C. 103 and in light of the Applicant’s amendments to claims 2, 5, 7-8, 12, 17 and 21, the rejection has been withdrawn for at least the reasons given above and the Office Action mailed on 12 February 2021. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(NPL Document), The e-Salesman System, published in International Conference on Information Technology: Coding and Computing (2004), describes methods of websites that are catalog based and provide a user more of a human element for shopping online that is based on an intelligent model. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625